Case: 17-11372       Document: 00514569464         Page: 1     Date Filed: 07/24/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                     No. 17-11372                             FILED
                                   Summary Calendar                       July 24, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
JAMES L. RANKINS III,

               Plaintiff - Appellant

v.

JOHN MCGOWAN WORKING PARTNERS, INCORPORATED

               Defendant – Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:17-CV-881


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Plaintiff James L. Rankins, III brought this pro se action against
Defendant John McGowan Working Partners, Inc. in the Northern District of
Texas, alleging that McGowan Working Partners committed unauthorized
drilling for oil, gas, and minerals on several of Rankins’ properties. Below, the
district court ordered Rankins to file an amended complaint, as Rankins’ initial
complaint failed to “adequately allege diversity jurisdiction under 28 U.S.C.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 17-11372       Document: 00514569464          Page: 2     Date Filed: 07/24/2018


                                        No. 17-11372


§ 1332.” Rankins did so, but once again, Rankins failed to allege “any facts to
show the place of incorporation and principal place of business of” McGowan
Working Partners. Accordingly, the district court dismissed Rankins’ claims,
and Rankins timely appeals.
       “The burden of establishing federal jurisdiction rests on the party
seeking the federal forum.” 1 For diversity jurisdiction then, “the party
asserting federal jurisdiction must ‘distinctly and affirmatively allege’ the
citizenship of the parties.” 2 “‘Failure adequately to allege the basis for diversity
jurisdiction mandates dismissal.’” 3 Rankins fails to meet his burden, as he does
not plead the citizenship, place of incorporation, or principle place of business
of McGowan Working Partners. Rankins’ opening brief does not address
diversity jurisdiction, and the record is likewise deficient. The district court
therefore properly dismissed Rankins’ claims.
       AFFIRMED.




       1 Howry v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).
       2 Id. (quoting Stafford v. Mobil Oil Corp., 945 F.2d 803, 804 (5th Cir. 1991))
(brackets removed).
       3 Id. (quoting Stafford, 945 F.2d 805).


                                              2